Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action to Application Serial Number 15/439,565, filed on February 22, 2017.  In response to Examiner’s Non-Final Office Action of July 29, 2022, Applicant, on October 31, 2022, amended claims 1 and 13. Claims 1-26 are pending in this application and have been rejected below.
Response to Amendment
Applicant’s amendments are acknowledged.
The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims.  Please refer to the § 103 rejection for further explanation and rationale. 
Response to Arguments
Applicant’s arguments filed October 31, 2022 have been fully considered and Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed October 31, 2022.
On pages 17-18 of the Remarks regarding , the U.S.C. § 103 rejection, Applicant states that Hunt does not disclose "an event enrichment engine, an analytics engine, and a predictive engine," nor "enriching event data based on web analytics classification tables, analytics processing including one or more of path analysis, sequence analysis, or attribution analysis, and predictive analytics including one or more of customer propensity scoring, customer segmentation, or customer attribution modeling." In response, Applicant has amended the claim language to remove "an event enrichment engine, an analytics engine, and a predictive engine", thus it is no longer applicable.  Further, as stated in Applicant’s specification Par. 15 “the system includes applications executed by processors” and Hunt discloses an analytic platform shown in Hunt Fig. 1 utilizing computing processors.  Regarding Applicant’s arguments with respect to amended claim language see U.S.C. §103 rejection analysis below which discloses Hunt web analytics, analytics processing and predictive analytics on an analytic platform.  

Reasons for Eligibility under 35 USC § 101
The reasons for withdrawal of the rejection of claims 1-26 under 35 U.S.C. 101 can be found below:
Based on current claim language and USPTO Guidance, the claim as a whole integrates the method of organizing human activity into a practical application, as it
receiving the interactions detected by a plurality of input adapters in respective plurality of input formats; 
converting the respective plurality of input formats to a different input format- by enriching event data based on web analytics classification tables, by analytics processing including one or more of path analysis, sequence analysis, or attribution analysis, and by predictive analytics including one or more of customer propensity scoring, customer segmentation, or customer attribution modeling;
 extracting, using a hierarchical extraction application, at least one of said web analytics data and said enterprise analytics data based on interactions detected by one or more input adapters.
Thus, the 35 U.S.C. § 101 rejection has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al., US Publication No 20120116868A1 [hereinafter Chin] and in further view of Hunt et al. US Publication No 20090018996A1 [hereinafter Hunt].
Regarding Claim 1, Chin specifically teaches
A computer-implemented method for determining one or more analytics schema for interactions of one or more users with an online channel, the method executed by one or more processors comprising: (Chin Abstract-The claimed invention relates to a system and computer implemented method for quantitatively measuring effectiveness of a marketing campaign or marketing strategy execution [schema]. The client device accesses the server over a communications network to define targeted customer segments based on the marketing campaign or a specific set of marketing objectives and to define a quantifiable outcome or payoff for each targeted customer segment of the client, thereby linking the performance of client's marketing campaign or objectives to the quantifiable outcome for each targeted customer segment.; Par. 19-“the claimed system for quantitatively measuring effectiveness of a marketing campaign or marketing strategy execution comprises a processor based server comprising rules engine and one or more component tools.”)
storing and processing web analytics data or enterprise analytics data on an enterprise analytic processor… (Chin Par. 19-“ the claimed system for quantitatively measuring effectiveness of a marketing campaign or marketing strategy execution comprises a processor based server comprising rules engine and one or more component tools…The rules engine calculates a path score in accordance with rules associated with the targeted customer segment established by the client and the weight assigned to each step of the customer path to determine whether the customer adheres to or diverges from a preferred behavior path established for the customer's targeted customer segment. A database stores the path score and the customer path.”)
 determining one or more experiences for the users based upon at least one of one or more web analytics data, or one or more enterprise analytics data; (Chin Par. 2- “The claimed invention is directed to providing a solution for shaping customer's on line behavior [experiences]. Every successful marketing or communications campaign has a clear purpose. The campaign should convey a compelling message of "call to action" that should direct the target audience down a preferred action path [experience], much like catalysts eliciting desired behavior.”; Par. 56-“Unlike web analytic companies that focus on the macro analysis of overall website data, the claimed iPath analytical system leverages data mining, data modeling, and regression analysis to articulate marketing goals and design preferred behavioral paths for web visitors. "; Par. 157-“The iPath system 1000 process data into three separate categories: end user, corporate, and program data, and store these data in the database 5000.”)
extracting, …, at least one of said web analytics data and said enterprise analytics data based on the interactions detected by the one or more input adapters; (Chin Par. 16-“In accordance with an exemplary embodiment of the claimed invention, the aforesaid method generates the preferred behavior path for each targeted customer segment to shape customer interactions on the client website and guides the customer to the preferred behavior path, thereby maximizing the quantifiable outcome consistent with the client's marketing campaign or objectives.”;  Par. 19-“ The server generates behavior paths for each targeted customer segment on a client website for effective measurement of adherence of a website visitor/customer to the behavior paths associated with the visitor/customer's targeted customer segment leading to the quantifiable outcome. The server assigns a weight to each step of each behavior path for each targeted customer segment based on a client input.”; Par. 153-“ In accordance with an exemplary embodiment of the claimed invention, the iPath system 1000 comprises an iPath ETL ( extract, transform and load) utility 1400 which allows mapping of data to and from the iPath database format.; Par. 156-" Turning now to FIG. 16, in accordance with an exemplary embodiment of the claimed invention, there is illustrated an exemplary iPath data model 5500 of the iPath database structure to support the iPath metadata and datasets. Preferably, the database 5000 is configurable for clients and extendible to multiple industry standards for web server log formats and intelligent tagging. The various exemplary entities shown in FIG. 16 will now be described herein. The client entity 5010 identifies the owner or operator of the client website 4000. The user entity 5020 is an employee, consultant or agent of the client. The sitemap entity 5030 is the "physical" map of the client website 4000 presented as a hierarchical listing of the web pages. "; Par. 157-“The iPath system 1000 process data into three separate categories: end user, corporate, and program data, and store these data in the database 5000.”);
Chin teaches database in Par. 19 and the feature is expounded upon by a teaching in Hunt:
…via a relational database management system (Hunt Par. 125-“ The analytic capabilities of the present invention may provide for on-demand projection, on-demand aggregation, multi-source master data management, and the like. On-demand projection may be derived directly for all possible geographies, store and demographic attributes, per geography or category, with built-in dynamic releasablitiy controls, and the like. On-demand aggregation may provide both additive and non-additive measures, provide custom groups, provide cross-category or geography analytics, and the like. Multi-source master data management may provide management of dimension member catalogue and hierarchy attributes, processing of raw fact data that may reduce harmonization work to attribute matching, product and store attributes stored relationally, with data that may be extended independently of fact data, and used to create additional dimensions, and the like.”; Par. 119- database; Fig. 15& 16);
…using a hierarchical extraction application,… (Hunt Par. 120-“In embodiments, a data loading facility 108 may be used to extract data from available data sources and load them to or within the analytic platform 100 for further storage, manipulation, structuring, fusion, analysis, retrieval, querying and other uses.“; Par. 125-126-“ Multi-source master data management may provide management of dimension member catalogue and hierarchy attributes, processing of raw fact data that may reduce harmonization work to attribute matching, product and store attributes stored relationally, with data that may be extended independently of fact data, and used to create additional dimensions, and the like. In addition, the analytic platform 100 may provide flexibility, while maintaining a structured user approach. Flexibility may be realized with multiple hierarchies applied to the same database, the ability to create new custom hierarchies and views, rapid addition of new measures and dimensions, and the like. The user may be provided a structured approach through publishing and subscribing reports to a broader user base, by enabling multiple user classes with different privileges, providing security access, and the like. The user may also be provided with increased performance and ease of use, through leading-edge hardware and software, and web application for integrated analysis. Par. 332; Par. 683; Fig. 15 & Fig. 16-hierarchical database)
receiving the interactions detected by a plurality of input adapters in respective plurality of input  formats (Hunt Par. 118-“ Referring still to FIG. 1, data that is obtained by the data loading facility 108 may be transferred to a plurality of facilities within the analytic platform 100, including the data mart 114. In embodiments the data loading facility 108 may contain one or more interfaces 182 by which the data loaded by the data loading facility 108 may interact with or be used by other facilities within the platform 100 or external to the platform....”; Par. 121; Par. 128; Par. 230-231“ The map of the interactions (input received/output released) may be part of the general design and must be shared and approved with the other areas of the analytic platform 100. Prior to projection creation allow evaluation of inputs (# of sample, etc.) as part of a quality audit. Allow pre-production data simulation.”); 
converting the respective plurality of input formats to a different input format (Hunt Par. 1202-“Referring to FIG. 63, the analytic platform may build a data architecture. The data architecture may include federation/consolidation approach, IRI analytic data approach or some other approach. In embodiment, the federation/consolidation approach may aggregate data received from multiple data feed. The data received from multiple feed may include updating in all parts of the process. The data feeds may be connected to a master data system by a defined structure facility and a map master data facility. The map master facility may provide mapping of data received from data structure facility and convert it into a format acceptable by master data system. The master data system may be connected to a data warehouse through order data facility and data alignment facility. The cube build facility may transform the aggregated data received from warehouse into multiple data cubes”; Par. 1202) by enriching event data based on web analytics classification tables (Hunt Par. 673-“An aspect of the present invention may further be understood by referring to FIG. 42. In an embodiment the process 6300 begins at logical block 6302 where the process may identify a classification scheme. The classification scheme may be associated with product attributes of a grouping of products.”; Par. 1250-event analysis; Par. 1415-web analytics; Par. 416 – aggregated tables; Par. 1783- use case of the classification tables), by analytics processing including one or more of path analysis, sequence analysis, or attribution analysis (Hunt Par. 669[ attribute analysis] -“In embodiments, referring to FIG. 39, systems and methods may involve using a platform as disclosed herein for applications described herein where the systems and methods involve identifying a classification scheme associated with a plurality of product attributes of a grouping of products 6002. It may also involve identifying a dictionary of attributes associated with products 6004. It may also involve using a similarity facility to attribute additional attributes to the products based on probabilistic matching of the attributes in the classification scheme and the attributes in the dictionary of attributes 6008.”), and by predictive analytics including one or more of customer propensity scoring, customer segmentation, or customer attribution modeling (Hunt Par. 690-“An aspect of the present invention relates to obfuscation of data. Referring to FIG. 1, there can be large variety of data sources, such as panel data source 198, a fact data source 102, a dimension data source 104 from which commercial activities, such as consumer behaviors, may be analyzed, projected, and used to better understand and predict commercial behavior.”; Par. 1293-“The resulting, populated analytic platform data framework may provide an unprecedented, multi-dimensional consumer insight capability with granularity by household and customer segment, store and store cluster, trip and trip mission that may be analyzable by consumer segment, including ethnicity and the like. Propensity scores by product, household, and store may enable enhanced consumer targeting and CRM analyses and programs, such as enhanced consumer response and tracking models. In addition, the data framework may facilitate manufacturer-retailer interactions through the ability to enable cross-segmentation alignments amongst various views of the consumer. A potential impact of the platform on a user's ability to perform in-store marketing condition analyses may be a substantial increase in the analyzable sample size, thereby allowing for more granular analyses and more actionable decisions. This may significantly enhance the granularity and quality of insights derivable from panel data.”; Par. 1808- processors) 
determining an analytics schema using an analytics application and a big data cluster that receives the interactions in the different input format based on hierarchical data extraction analyses of at least one of said web analytics data through web analytics data analyses, and said enterprise analytics data through enterprise analytics data (Hunt Par. 133; Par. 268-269-“In embodiments, a data field may be dynamically altered to conform to a bit size or some other desired format. A record of the dynamic alteration may be tracked by the analytic platform 100 and stored in a database that may be accessed by other facilities of the analytic platform 100. In an example, a data field may relate to sales data. In order to, in part, reduce the processing time required to utilize the sales data as part of an analysis, the sales data field may be dynamically altered to conform to a desired bit size of, for example, 6 bits. Once this alteration is made, a record may be stored indicating that each sales datum in the sales field is a datum of 6 bits. Upon making an analytic query involving the sales field (e.g., "compute average sales by store") the query may communicate with the stored data indicating the dynamic alteration of sales data to a 6 bit size format. With this information, the analytic query may process and analyze the sales data by reading the sales field in 6 bit units. This process may remove the need for the sales data to be associated with a header and/or footer indicating how the sales data is to be read and processed. As a result, processing speed may be increased. In embodiments, the MDMH 150 may be associated with a partitioned database. The MDMH 150 may be further associated with a master cluster node that is, in turn, associated with a plurality of slave cluster nodes. Each partition of the partitioned database may be associated with a slave cluster node or a plurality of slave cluster nodes. Each slave cluster node may be associated with a mirror slave cluster node. The mirror slave cluster node may be used in the event of a node failure of the slave cluster node to which it is assigned to mirror. In an example, data, such as sales data, may enter the analytic platform 100 using a data loading facility 108. The sales data may be loaded with the causal fact extractor 110 and processed into a data mart 114 which may store the sales data within a partitioned database.”; Par. 437; Par. 444-445)
generating a graphical user interface based on the analytics schema, wherein components of the graphical user interface are organized based on the analytics schema (Hunt Par. 438-“The analytic server 134 may enable or support a defining of dimensions, levels, members, measures and other multi-dimensional data structures. In embodiments, a graphical user interface may be operatively coupled to or otherwise associated with the analytic server 134 so as to provide a user with a way of visually making the definition. The analytic server 134 may automatically verify the integrity of the data. In embodiments, the analytic server 134 may support at least hundreds of concurrent dimensions”); 
Chin and Hunt are directed to market and data analytics . It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chin to utilize advance analytic platform including relational database and hierarchical extraction, as taught by Hunt, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Chin with the motivation of for better business intelligence in order to accelerate revenue growth, make business intelligence more customer-driven, to gain insights about markets in a more timely fashion, and a need for data projection and release methods and systems that provide improved dimensional flexibility, reduced query-time computational complexity, automatic selection and blending of projection methodologies, and flexibly applied releasability rules (Hunt Par. 9).

Regarding Claim 2 and Claim 14, Chin in view of Hunt teach the method according to claim 1… and the system according to claim 13 further comprising applications operable…
Chin teaches
further comprising: determining one or more contexts for the users, a said context being defined by one or more attributes pertaining to any one of the users or the activities of the users, (Chin Par. 61-“ In accordance with an exemplary embodiment of the claimed invention, as shown in FIG. 4, the iPath user can use the iPath user interface 1100 to access the create iPath component 1102 from the iPath system 1000 to create iPaths by selecting steps and to access the create traverse component 1107 to create the traverses between the steps from a sitemap of the client website 4000 that also allows them to browse content. Once the iPath is defined, the iPath user can also assign payoff weighting and create the business rules for defining what segment/iPath a customer should be assigned to. The iPath user can input values and/or thresholds for key attributes identified for segment definition. The iPath user can access the input/edit placement rules component 1108 to define a set of business rules that uses these attribute/value pairs to create prioritized business rules that will be processed by the iPath engine 2000. "; Par. 105 -" In accordance with an exemplary embodiment of the claimed invention, the iPath system 1000 performs three activities in increasing complexity: 1) construct an iPath rule set based on data analysis from the Filter and Identity components using iPath user interface 1100, iPath engine 2000, and iPath ETL utility 1400; 2) construct a slate of iPath reports to provide greater insight into key measures which can help to prescribe focus areas for improving program effectiveness using iPath data visualization tool 1300; and 3) ad hoc data interrogation, using data mining and visualization techniques, to enable detailed inspection of specific issues as they arise using iPath user interface 1100 and iPath data visualization tool 1300.”)
antedating the interactions of the users with the channel, wherein the analytics schema is further based on analyses of the contexts (Chin Par. Abstract-“The claimed invention relates to a system and computer implemented method for quantitatively measuring effectiveness of a marketing campaign or marketing strategy execution. The client device accesses the server over a communications network to define targeted customer segments based on the marketing campaign or a specific set of marketing objectives and to define a quantifiable outcome or payoff for each targeted customer segment of the client, thereby linking the performance of client's marketing campaign or objectives to the quantifiable outcome for each targeted customer segment. The server generates behavior paths for each targeted customer segment on a client website for effective measurement of adherence of a website visitor/customer to the behavior paths leading to the quantifiable outcome. The rules engine calculates a path score to determine whether the customer adheres to or diverges from a preferred behavior path established for the customer's targeted customer segment."; Par. 57-"As a result, the iPath system can quantitatively measure where and provide insight to why customers diverge from the path, and use the knowledge to continually refine, optimize, and improve the website iPath score and marketing strategies. The result is greater visitor adherence to preferred paths and attainment of desired outcomes."; Par. 7-"The iPath system also allows automatic measurement of customer adherence or deviation from the desired paths; and a marketing program's ability to affect customer behaviors on-line. The iPath system enables the client to develop a highly-focused marketing campaign with direct and quantifiable outcomes, to include verifiable improvement in marketing ROI."; Par. 9-"The behavior paths for each targeted customer segment on a client website is generated by the client using the server for effective measurement of adherence of a website visitor/customer to the behavior paths associated with the visitor/customer's targeted customer segment leading to the quantifiable outcome. A weight to each step of each behavior path for each targeted customer segment is assigned by the client using one or more component tools of the server. The rules engine categorizes the customer visiting the client website into one of the targeted customer segments based on segmentation rules and determines a customer path traversed on the client website. The rules engine calculates a path score in accordance with the rules associated with the targeted customer segments established by the client and the weight assigned to each step of the customer path to determine whether the customer adheres to or diverges from a preferred behavior path established for the customer's targeted customer segment. The database stores the path score and the customer path.”; Par. 105 -" In accordance with an exemplary embodiment of the claimed invention, the iPath system 1000 performs three activities in increasing complexity: 1) construct an iPath rule set based on data analysis from the Filter and Identity components using iPath user interface 1100, iPath engine 2000, and iPath ETL utility 1400; 2) construct a slate of iPath reports to provide greater insight into key measures which can help to prescribe focus areas for improving program effectiveness using iPath data visualization tool 1300; and 3) ad hoc data interrogation, using data mining and visualization techniques, to enable detailed inspection of specific issues as they arise using iPath user interface 1100 and iPath data visualization tool 1300.”)
Regarding Claim 3 and Claim 15, Chin in view of Hunt teach the method according to claim 2… and the system according to claim 14 further comprising applications operable…
further comprising: determining one or more outcomes for the users, a said outcome being a defined result pertaining to the activities of the users following the experience determining step and prior to completion of the interactions for a given visit of the online channel, wherein the analytics schema is further based on analyses of the outcomes. (Chin Par. 150-“ As exemplary shown in FIG. 15, a user wanted to test a hypothesis of placing a media buy to clear out a particular inventory, thus, targeting the value shoppers….As exemplary shown in FIG. 15, the historical traffic flow analysis showed that within the past 7 days, 53% of all visits to the client website 4000 came from general online ads that landed on the home page (Home step) while 47% of the visits came from targeted online ads. For visitors from the targeted online ads, 21% of them visited TechCoValue.com (the Value Message step) while 26% visited TechCoGadget.com (the Gadget Message Step). Of the 53% home page visitors, 5% of them opted in via the Opt In0 step while 68% of them continued on to the Segment by Navigation step. 31% of those who visited Segment by Navigation step went on to the Value Message step while 37% visited Gadget Message step. From there 34% of those who visited the Value Message step continued to the Coupon step while 7% of them opted in at the Opt In1 a step and exited the client website 4000. The visitors who visited the Coupon step, 31% of them made a purchase at the sale1 step but only 83% of those who made the purchase chose to opt in at the Opt In1 step.”)
Regarding Claim 4 and Claim 16, Chin in view of Hunt teach the method according to claim 3… and the system according to claim 15 further comprising applications operable…
determining a predictive analytics schema for the users predicting future interactions of the users with the online channel, the predictive analytics schema being based on application of learning processes to the analytics schema; (Chin Par. 140-“ The time series of data (.PSI..sub.t, K.sub.t, .epsilon., t) form an experience base upon which higher accuracy can be gained at any interval t. Though an early assignment may prove to be erroneous today, the iPath system's collective experience will be leveraged through autonomic segmentation by the segment placement engine 2100 to recognize patterns and attributes which predict future behavior, and, hence, likely segment membership with ever-increasing accuracy.”; Par. 152-“ Based on the traffic flow information, the user would now be able to make an informed assumption as to the expected increase in traffic volume to Value Message step if he proceeded with the ad campaign. He can enter the likelihood of a traverse between a referral site (targeted online ad) and value message as 40% based on the 21% history data. Outcome of the simulation will then be the Paths with the given assumptions (value path in the above example) and the "new"% traffic flow calculated to each path and each step, with the new scores per individual path and the website 4000 by the simulation engine 3000. In accordance with an exemplary aspect of the claimed invention, the simulation engine 3000 incorporates advanced traffic flow model and optimization techniques to ensure accurate outcome. Further, the simulation engine 3000 incorporates similar algorithm as the segment placement engine 2200 and the segment placement optimizer 2300 to self-improve forecasting, and incorporates data pattern recognized within the iPath's collective knowledge store to ensure forecasting accuracy.”)
Chin teaches reporting insights and the feature is expounded upon in the following feature taught by Hunt:
and reporting the predictive analytics schema in response to any one of a said query and another query. (Hunt Par. 121-“ In an embodiment, the analytic platform 100 comprises a combination of data, technologies, methods, and delivery mechanisms brought together by an analytic engine. The analytic platform 100 may provide a novel approach to managing and integrating market and enterprise information and enabling predictive analytics. The analytic platform 100 may leverage approaches to representing and storing the base data so that it may be consumed and delivered in real-time, with flexibility and open integration. This representation of the data, when combined with the analytic methods and techniques, and a delivery infrastructure, may minimize the processing time and cost and maximize the performance and value for the end user. This technique may be applied to problems where there may be a need to access integrated views across multiple data sources, where there may be a large multi-dimensional data repository against which there may be a need to rapidly and accurately handle dynamic dimensionality requests, with appropriate aggregations and projections, where there may be highly personalized and flexible real-time reporting 190, analysis 192 and forecasting capabilities required, where there may be a need to tie seamlessly and on-the-fly with other enterprise applications 184 via web services 194 such as to receive a request with specific dimensionality, apply appropriate calculation methods, perform and deliver an outcome (e.g. dataset, coefficient, etc.), and the like. “);
Chin and Hunt are directed to market and data analytics . It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chin to utilize advance analytic platform including relational database and hierarchical extraction, as taught by Hunt, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Chin with the motivation of for better business intelligence in order to accelerate revenue growth, make business intelligence more customer-driven, to gain insights about markets in a more timely fashion, and a need for data projection and release methods and systems that provide improved dimensional flexibility, reduced query-time computational complexity, automatic selection and blending of projection methodologies, and flexibly applied releasability rules (Hunt Par. 9).

Regarding Claim 5 and Claim 17, Chin in view of Hunt teach the method according to claim 2… and the system according to claim 14 …
wherein any one of determining the one or more experiences and determining the one or more context comprises determining in relation to a said user one or more metrics relating to at least one of: a previously visited channel; a geographical location of a said user; a marketing campaign of an entity marketing to a said user; an advertising campaign of an entity marketing to a said user; a paid search leading to access of said channel; an organic search leading to access of said channel; a direct access of said channel; a device type employed to access said channel; a platform type employed to access said channel; any one of a date and a time of said visit of said channel; a loyalty program employed; an incentive program employed; a customer profile information of a said user; and a class information of a said user. (Chin Par. 9-“ In accordance with an exemplary embodiment of the claimed invention, a computer implemented method for quantitatively measuring effectiveness of a marketing campaign or marketing strategy execution comprises the step of accessing a processor based server over a communications network to define targeted customer segments based on the marketing campaign or a specific set of marketing objectives by a client using a client device. A quantifiable outcome or payoff for each targeted customer segment of the client on the server is defined by invoking one or more component tools of the server by the client device over the communications network, thereby linking the performance of client's marketing campaign or objectives to the quantifiable outcome for each targeted customer segment. The behavior paths for each targeted customer segment on a client website is generated by the client using the server for effective measurement of adherence of a website visitor/customer to the behavior paths associated with the visitor/customer's targeted customer segment leading to the quantifiable outcome. A weight to each step of each behavior path for each targeted customer segment is assigned by the client using one or more component tools of the server. The rules engine categorizes the customer visiting the client website into one of the targeted customer segments based on segmentation rules and determines a customer path traversed on the client website.”)
Regarding Claim 6 and Claim 18, Chin in view of Hunt teach the method according to claim 1… and the system according to claim 13 …
wherein said web analytics data analyses comprise determining web analytics information for a said user during the interactions, and wherein said enterprise analytics data analyses comprise determining an enterprise analytics information for at least one of a said user and an enterprise entity related information. (Chin Par. 56-“ Unlike web analytic companies that focus on the macro analysis of overall website data, the claimed iPath analytical system leverages data mining, data modeling, and regression analysis to articulate marketing goals and design preferred behavioral paths for web visitors. The key objectives are to a) link campaign components' performance to a quantifiable outcome (payoff), and b) define targeted customer segmentations and the optimal customer behavior for each of the segments, respective of campaign goals. Using inference, navigation, self-identification, and other scoring parameters, the iPath system assign each visitor into a market segment, and determine a likely source from whence they came (e.g. click-through, banner ads, other websites, or general mass media). Understanding source and segment, the iPath system assesses each visitor's adherence to a path. In the event a statistically significant number of visitors diverge from a path, the iPath system gives a marketer the ability to go deeper to understand causality and formulate improvements to minimize loss-yield ratio. Common causes of divergence are difficult site navigation and ineffective behavioral path design (i.e. the yellow brick road took Dorothy to the poppy field instead of Oz) "; Par. 157-“ The iPath system 1000 process data into three separate categories: end user, corporate, and program data, and store these data in the database 5000.”)
Regarding Claim 7 and Claim 19, Chin in view of Hunt teach the method according to claim 6… and the system according to claim 18 …
wherein said web analytics data comprises at least one of: a click data for the users; a clickstream data for the users; a page views data for the users; a unique visitors data for the users; a referral sources data for the users; a bounce pages data for the users; a site searching data for the users; and an errors logged for the users. (Chin Par. 56-“ Using inference, navigation, self-identification, and other scoring parameters, the iPath system assign each visitor into a market segment, and determine a likely source from whence they came (e.g. click-through, banner ads, other websites, or general mass media). Understanding source and segment, the iPath system assesses each visitor's adherence to a path. In the event a statistically significant number of visitors diverge from a path, the iPath system gives a marketer the ability to go deeper to understand causality and formulate improvements to minimize loss-yield ratio. Common causes of divergence are difficult site navigation and ineffective behavioral path design (i.e. the yellow brick road took Dorothy to the poppy field instead of Oz). "; Par. 156-"Turning now to FIG. 16, in accordance with an exemplary embodiment of the claimed invention, there is illustrated an exemplary iPath data model 5500 of the iPath database structure to support the iPath metadata and datasets. Preferably, the database 5000 is configurable for clients and extendible to multiple industry standards for web server log formats and intelligent tagging.”)
Regarding Claim 8 and Claim 20, Chin in view of Hunt teach the method according to claim 6… and the system according to claim 18…
wherein said web analytics data analyses comprise determining web analytics information for a said user during the interactions, and wherein said enterprise analytics data analyses comprise determining an enterprise analytics information for at least one of a said user and an enterprise entity related information. (Chin Par. 56-“ Unlike web analytic companies that focus on the macro analysis of overall website data, the claimed iPath analytical system leverages data mining, data modeling, and regression analysis to articulate marketing goals and design preferred behavioral paths for web visitors. The key objectives are to a) link campaign components' performance to a quantifiable outcome (payoff), and b) define targeted customer segmentations and the optimal customer behavior for each of the segments, respective of campaign goals. Using inference, navigation, self-identification, and other scoring parameters, the iPath system assign each visitor into a market segment, and determine a likely source from whence they came (e.g. click-through, banner ads, other websites, or general mass media). Understanding source and segment, the iPath system assesses each visitor's adherence to a path. In the event a statistically significant number of visitors diverge from a path, the iPath system gives a marketer the ability to go deeper to understand causality and formulate improvements to minimize loss-yield ratio. Common causes of divergence are difficult site navigation and ineffective behavioral path design (i.e. the yellow brick road took Dorothy to the poppy field instead of Oz) "; Par. 157-“ The iPath system 1000 process data into three separate categories: end user, corporate, and program data, and store these data in the database 5000.”)
Regarding Claim 9 and Claim 21, Chin in view of Hunt teach the method according to claim 3… and the system according to claim 15 …
wherein determining a said outcome comprises determining at least one of: a bounce of a said user from the channel; a browse by a said user of the channel; a product view by a said user on the channel; a cart addition by a said user on the channel; a cart removal of a said user on the channel; and a purchase of a product by a said user on the channel. (Chin Par. 150-“ As exemplary shown in FIG. 15, a user wanted to test a hypothesis of placing a media buy to clear out a particular inventory, thus, targeting the value shoppers….As exemplary shown in FIG. 15, the historical traffic flow analysis showed that within the past 7 days, 53% of all visits to the client website 4000 came from general online ads that landed on the home page (Home step) while 47% of the visits came from targeted online ads. For visitors from the targeted online ads, 21% of them visited TechCoValue.com (the Value Message step) while 26% visited TechCoGadget.com (the Gadget Message Step). Of the 53% home page visitors, 5% of them opted in via the Opt In0 step while 68% of them continued on to the Segment by Navigation step. 31% of those who visited Segment by Navigation step went on to the Value Message step while 37% visited Gadget Message step. From there 34% of those who visited the Value Message step continued to the Coupon step while 7% of them opted in at the Opt In1 a step and exited the client website 4000. The visitors who visited the Coupon step, 31% of them made a purchase at the sale1 step but only 83% of those who made the purchase chose to opt in at the Opt In1 step.”)
Regarding Claim 10 and Claim 22, Chin in view of Hunt teach the method according to claim 9… and the system according to claim 21 …
wherein determining the analytics schema for the users …(Chin Par. 56-“ Unlike web analytic companies that focus on the macro analysis of overall website data, the claimed iPath analytical system leverages data mining, data modeling, and regression analysis to articulate marketing goals and design preferred behavioral paths for web visitors. "; Par. 130-131-"As demonstrated, unlike typical web analytic system that focus on the macro analysis of overall website data, the iPath system 1000 leverages data mining, data modeling, and regression analysis to articulate marketing goals and design preferred behavioral paths for web visitors. In accordance with an exemplary embodiment of the claimed invention, the iPath analytical system or engine 2000 links campaign components' performance to a quantifiable outcome (payoff), and defines optimal customer behavior, respective of campaign goals.”)
Chin teaches modeling predictive behavior for future interactions and the feature is expounded upon by a teaching in Hunt:
…comprises at least one of (i) modeling user actions by tracing a clickstream data gathered from a said web analytics analysis, said modeling comprising tracing each segment of the clickstream data, and each path comprising an entirety of the clickstream data, from a said context to a said experience and further to a said outcome; (ii) modeling the user actions by clustering the users into one or more cluster groups with each said cluster group indicating any one of a buying classification and a shopping classification on the online channel, and further segmenting each said cluster group based on a said outcome;(iii) modeling the user actions by performing said step (i) for at least one of one or more additional channels and one or more additional platforms;(iv) modeling the user actions by segmenting one or more parameters related to a said outcome based on a time measurement, and mapping said segmented parameters based on any one of a volume of sales, a number of page views, and a number of product views, on the channel;(v) modeling the user actions by mapping of (1) said one or more metrics, said metrics relating to any one of a said experience and a said context, in relation to (2) another metric based on a said outcome, said another metric being at least one of a volume of sales, a number of page views, and a number of product views, on the channel; and(vi) modeling the behavior of the users by segmentation of a distribution of an entire population of the users based on one or more factors relating to one or more of said outcomes, to enable conducting of algorithmic retargeting of the users based on said segmentation (Hunt Par. 328-“ In an embodiment, the analytic platform 100 comprises a consumer tracking and targeting facility. The consumer tracking and targeting facility may provide consumer data integration for in-depth behavior analysis, and targeting at the individual household level detail. The consumer tracking and targeting facility may apply data fusion methods to integrate disparate consumer data sources supported by a comprehensive household and store master. The methodology may improve tracking of channels with limited coverage, such as with certain retailers. The consumer tracking and targeting facility may provide a more accurate profiling of individual stores based on actual household demographics within a local trading area, incorporating real-world considerations such as multi-store competitive effects and shopper store preference for different categories. The consumer tracking and targeting facility may be based on a comprehensive base of a large number of households and a complete store list. The consumer master includes an extensive set of demographic and purchasing behavior attributes, and several derived segmentations, such as life stage. The store list may include both grocery retail stores and other stores. The consumer tracking and targeting facility may implement consumer data fusion methodology for mapping and statistical data fusion across different types of consumer data, resulting in increased data accuracy, reduced sample bias, extended data scope, and the like. The consumer tracking and targeting facility may enable consumer tracking. The integration across multiple data sources enables a comprehensive view of total consumer behavior, with the ability to include a broader set of demographic and economic attributes to identify effective consumer clusters in each market. The consumer tracking and targeting facility may enable consumer targeting. The resulting analyses and segmentation may be linked directly to individual households for highly accurate targeting and direct to consumer marketing. The consumer tracking and targeting facility may enable extensibility to new data sources. The consumer tracking and targeting facility is built on an open and extensible data platform to allow for rapid inclusion of additional consumer data, such as client managed consumer surveys or specialized consumer panels. The consumer tracking and targeting facility enables comprehensive consumer and store models by relying on continuously updated information for up-to-date trend analysis of ethnicity and population. The consumer tracking and targeting facility enables integration of multiple consumer data sources. The consumer data fusion methodology enables integration of multiple sources of consumer data, including Frequent Shopper Data, Household Panel data, Shopper Survey Data, and the like. The consumer tracking and targeting facility enables more actionable insights. Granular household information supports precise household level targeting, to feed tactical merchandising processes and systems for neighborhood-level strategies in assortment, pricing, and promotion actions.”);
Chin and Hunt are directed to market and data analytics . It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chin to utilize advance analytic platform including relational database and hierarchical extraction, as taught by Hunt, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Chin with the motivation of for better business intelligence in order to accelerate revenue growth, make business intelligence more customer-driven, to gain insights about markets in a more timely fashion, and a need for data projection and release methods and systems that provide improved dimensional flexibility, reduced query-time computational complexity, automatic selection and blending of projection methodologies, and flexibly applied releasability rules (Hunt Par. 9).
Regarding Claim 11 and Claim 23, Chin in view of Hunt teach the method according to claim 10… and the system according to claim 22…
wherein determining the predictive analytics schema in relation to any one of said steps (i) through (vi) comprises configuring and applying one or more learning models. (Hunt Par. 437-“ The analytic server 134 may receive data, data shapes, data models, data cubes, virtual data cubes, links to data sources, and so on (in the context of the analytic server 134, collectively referred to as “data”). Embodiments of the analytic server may process data so as to provide data that comprises an analysis or analytical result, which itself may encompass or be associated with data that may represent or encompass one or more dimensions. The analytic server 134 may receive and/or produce data in an arrangement that is atomic, byte-oriented, fact-oriented, dimension-oriented, flat, hierarchical, network, relational, object-oriented, and so on. The analytic server 134 may receive, processes, and/or produce data in accordance with a program that is expressed functionally, a program that is expressed procedurally, a rule-based program, a state-based program, a heuristic, a machine-learning algorithm, and so on.”)
Chin and Hunt are directed to market and data analytics . It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chin to utilize advance analytic platform including relational database and hierarchical extraction, as taught by Hunt, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Chin with the motivation of for better business intelligence in order to accelerate revenue growth, make business intelligence more customer-driven, to gain insights about markets in a more timely fashion, and a need for data projection and release methods and systems that provide improved dimensional flexibility, reduced query-time computational complexity, automatic selection and blending of projection methodologies, and flexibly applied releasability rules (Hunt Par. 9).

Regarding Claim 12 and Claim 24, Chin in view of Hunt teach the method according to claim 11… and the system according to claim 23…
Chin discloses the graphical interface and the feature is expounded upon by Hunt:
wherein any one of the generating the graphical user interface based on the analytics schema  and a reporting of the predictive analytics schema comprises a visualization via a graphical user interface of any one of steps (i) through (vi).  (Hunt Par.437- 438-“The analytic server 134 may enable or support a defining of dimensions, levels, members, measures and other multi-dimensional data structures. In embodiments, a graphical user interface may be operatively coupled to or otherwise associated with the analytic server 134 so as to provide a user with a way of visually making the definition. The analytic server 134 may automatically verify the integrity of the data. In embodiments, the analytic server 134 may support at least hundreds of concurrent dimensions”); 
Chin and Hunt are directed to market and data analytics . It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chin to utilize advance analytic platform including relational database and hierarchical extraction, as taught by Hunt, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Chin with the motivation of for better business intelligence in order to accelerate revenue growth, make business intelligence more customer-driven, to gain insights about markets in a more timely fashion, and a need for data projection and release methods and systems that provide improved dimensional flexibility, reduced query-time computational complexity, automatic selection and blending of projection methodologies, and flexibly applied releasability rules (Hunt Par. 9).
Regarding Claim 13, Chin specifically teaches
A system for determining one or more analytics schema for interactions of one or more users with an online channel, the system comprising one or more applications executed by one or more processors, the one or more processors configured to:  store and process web analytics data or enterprise analytics data on an enterprise analytic processor… (Chin Par. 19-“ the claimed system for quantitatively measuring effectiveness of a marketing campaign or marketing strategy execution comprises a processor based server comprising rules engine and one or more component tools…The rules engine calculates a path score in accordance with rules associated with the targeted customer segment established by the client and the weight assigned to each step of the customer path to determine whether the customer adheres to or diverges from a preferred behavior path established for the customer's targeted customer segment. A database stores the path score and the customer path.”);
determine one or more experiences for the users based upon at least one of one or more web analytics data, and one or more enterprise analytics data; (Chin Par. 2- “The claimed invention is directed to providing a solution for shaping customer's on line behavior. Every successful marketing or communications campaign has a clear purpose. The campaign should convey a compelling message of "call to action" that should direct the target audience down a preferred action path, much like catalysts eliciting desired behavior.”; Par. 56-“ Unlike web analytic companies that focus on the macro analysis of overall website data, the claimed iPath analytical system leverages data mining, data modeling, and regression analysis to articulate marketing goals and design preferred behavioral paths for web visitors. The key objectives are to a) link campaign components' performance to a quantifiable outcome (payoff), and b) define targeted customer segmentations and the optimal customer behavior for each of the segments, respective of campaign goals. Using inference, navigation, self-identification, and other scoring parameters, the iPath system assign each visitor into a market segment, and determine a likely source from whence they came (e.g. click-through, banner ads, other websites, or general mass media). Understanding source and segment, the iPath system assesses each visitor's adherence to a path. In the event a statistically significant number of visitors diverge from a path, the iPath system gives a marketer the ability to go deeper to understand causality and formulate improvements to minimize loss-yield ratio. Common causes of divergence are difficult site navigation and ineffective behavioral path design (i.e. the yellow brick road took Dorothy to the poppy field instead of Oz) "; Par. 157-“ The iPath system 1000 process data into three separate categories: end user, corporate, and program data, and store these data in the database 5000.”;Par. 9-In accordance with an exemplary embodiment of the claimed invention, a computer implemented method for quantitatively measuring effectiveness of a marketing campaign or marketing strategy execution comprises the step of accessing a processor based server over a communications network to define targeted customer segments based on the marketing campaign or a specific set of marketing objectives by a client using a client device.”)
extract, …, at least one of said web analytics data and said enterprise analytics data based on the interactions detected by the one or more input adapters; (Chin Par. 153-“ In accordance with an exemplary embodiment of the claimed invention, the iPath system 1000 comprises an iPath ETL ( extract, transform and load) utility 1400 which allows mapping of data to and from the iPath database format.; Par. 156-" Turning now to FIG. 16, in accordance with an exemplary embodiment of the claimed invention, there is illustrated an exemplary iPath data model 5500 of the iPath database structure to support the iPath metadata and datasets. Preferably, the database 5000 is configurable for clients and extendible to multiple industry standards for web server log formats and intelligent tagging. The various exemplary entities shown in FIG. 16 will now be described herein. The client entity 5010 identifies the owner or operator of the client website 4000. The user entity 5020 is an employee, consultant or agent of the client. The sitemap entity 5030 is the "physical" map of the client website 4000 presented as a hierarchical listing of the web pages. "; Par. 157-“The iPath system 1000 process data into three separate categories: end user, corporate, and program data, and store these data in the database 5000.”);
Chin teaches database in Par. 19 and the feature is expounded upon by a teaching in Hunt:
…via a relational database management system (Hunt Par. 125-“ The analytic capabilities of the present invention may provide for on-demand projection, on-demand aggregation, multi-source master data management, and the like. On-demand projection may be derived directly for all possible geographies, store and demographic attributes, per geography or category, with built-in dynamic releasablitiy controls, and the like. On-demand aggregation may provide both additive and non-additive measures, provide custom groups, provide cross-category or geography analytics, and the like. Multi-source master data management may provide management of dimension member catalogue and hierarchy attributes, processing of raw fact data that may reduce harmonization work to attribute matching, product and store attributes stored relationally, with data that may be extended independently of fact data, and used to create additional dimensions, and the like.”);
…using a hierarchical extraction application,… (Hunt Par. 332-“ The analytic platform 100 may provide for a plurality of components, such as core data types, data science, category scope, attribute data, data updates, master data management hub 150, delivery platform, solutions 188, and the like. Core data types may include retail POS data, household panel data, TRV data, model data stores, CRX data, custom store audit data, or the like. Data science may include store demo attribution, store competition clustering, basic SCI adjustment, Plato projections, releasability, NBD adjustment, master data integration methods, or the like. Category scope may include review categories, custom categories, a subset of categories, all categories, or the like. Attribute data may include InfoBase attributes, Personix attributes, Medprofiler attributes, store attributes, trip type coding, aligned geo-dimension attributes, releasability and projection attributes, attributes from client specific hierarchies, web attribute capture, global attribute structure and mapping, or the like. Data updates may include POS, panel, store audit, or the like. Master data management hub 150 may include basic master data management hub 150 system, attribute cleaning and grouping, external attribute mapping, client access to master data management hub 150, or the like. Delivery platform may include new charts and grids, creation of custom aggregates, enhanced scheduled report 190 processing, solutions 188 support, automated analytic server model building, user load management, updated word processing integration, fully merged platform, or the like. Solutions may include sales performance, sales and account planning, neighborhood merchandising, new product performance, new product planning, launch management, enhanced solutions, bulk data extracts, replacement builders, market performance solution, market and consumer understanding, price strategy and execution, retailer solutions, or the like.”; Par. 683)
receive the interactions detected by a plurality of input adapters in respective plurality of input  formats (Hunt Par. 118-“ Referring still to FIG. 1, data that is obtained by the data loading facility 108 may be transferred to a plurality of facilities within the analytic platform 100, including the data mart 114. In embodiments the data loading facility 108 may contain one or more interfaces 182 by which the data loaded by the data loading facility 108 may interact with or be used by other facilities within the platform 100 or external to the platform. Interfaces to the data loading facility 108 may include human-readable user interfaces, application programming interfaces (APIs), registries or similar facilities suitable for providing interfaces to services in a services oriented architecture, connectors, bridges, adaptors, bindings, protocols, message brokers, extraction facilities, transformation facilities, loading facilities and other data integration facilities suitable for allowing various other entities to interact with the data loading facility 108. The interfaces 182 may support interactions with the data loading facility 108 by applications 184, solutions 188, reporting facilities 190, analyses facilities 192, services 194 (each of which is describe in greater detail herein) or other entities, external to or internal to an enterprise. In embodiments these interfaces are associated with interfaces 182 to the platform 100, but in other embodiments direct interfaces may exist to the data loading facility 108, either by other components of the platform 100, or by external entities.”; Par. 121; Par. 128); 
convert the respective plurality of input formats to a different input format (Hunt Par. 1202-“Referring to FIG. 63, the analytic platform may build a data architecture. The data architecture may include federation/consolidation approach, IRI analytic data approach or some other approach. In embodiment, the federation/consolidation approach may aggregate data received from multiple data feed. The data received from multiple feed may include updating in all parts of the process. The data feeds may be connected to a master data system by a defined structure facility and a map master data facility. The map master facility may provide mapping of data received from data structure facility and convert it into a format acceptable by master data system. The master data system may be connected to a data warehouse through order data facility and data alignment facility. The cube build facility may transform the aggregated data received from warehouse into multiple data cubes”; Par. 1202) by enriching event data based on web analytics classification tables (Hunt Par. 673-“An aspect of the present invention may further be understood by referring to FIG. 42. In an embodiment the process 6300 begins at logical block 6302 where the process may identify a classification scheme. The classification scheme may be associated with product attributes of a grouping of products.”; Par. 1250-event analysis; Par. 1415-web analytics; Par. 416 – aggregated tables; Par. 1783- use case of the classification tables), by analytics processing including one or more of path analysis, sequence analysis, or attribution analysis (Hunt Par. 669[ attribute analysis] -“In embodiments, referring to FIG. 39, systems and methods may involve using a platform as disclosed herein for applications described herein where the systems and methods involve identifying a classification scheme associated with a plurality of product attributes of a grouping of products 6002. It may also involve identifying a dictionary of attributes associated with products 6004. It may also involve using a similarity facility to attribute additional attributes to the products based on probabilistic matching of the attributes in the classification scheme and the attributes in the dictionary of attributes 6008.”), and by predictive analytics including one or more of customer propensity scoring, customer segmentation, or customer attribution modeling (Hunt Par. 690-“An aspect of the present invention relates to obfuscation of data. Referring to FIG. 1, there can be large variety of data sources, such as panel data source 198, a fact data source 102, a dimension data source 104 from which commercial activities, such as consumer behaviors, may be analyzed, projected, and used to better understand and predict commercial behavior.”; Par. 1293-“The resulting, populated analytic platform data framework may provide an unprecedented, multi-dimensional consumer insight capability with granularity by household and customer segment, store and store cluster, trip and trip mission that may be analyzable by consumer segment, including ethnicity and the like. Propensity scores by product, household, and store may enable enhanced consumer targeting and CRM analyses and programs, such as enhanced consumer response and tracking models. In addition, the data framework may facilitate manufacturer-retailer interactions through the ability to enable cross-segmentation alignments amongst various views of the consumer. A potential impact of the platform on a user's ability to perform in-store marketing condition analyses may be a substantial increase in the analyzable sample size, thereby allowing for more granular analyses and more actionable decisions. This may significantly enhance the granularity and quality of insights derivable from panel data.”; Par. 1808) 
determine an analytics schema using an analytics application and a big data cluster that receives the interactions in the different input format based on hierarchical data extraction analyses of at least one of said web analytics data through web analytics data analyses, and said enterprise analytics data through enterprise analytics data (Hunt Par. 133; Par. 268-269-“In embodiments, a data field may be dynamically altered to conform to a bit size or some other desired format. A record of the dynamic alteration may be tracked by the analytic platform 100 and stored in a database that may be accessed by other facilities of the analytic platform 100. In an example, a data field may relate to sales data. In order to, in part, reduce the processing time required to utilize the sales data as part of an analysis, the sales data field may be dynamically altered to conform to a desired bit size of, for example, 6 bits. Once this alteration is made, a record may be stored indicating that each sales datum in the sales field is a datum of 6 bits. Upon making an analytic query involving the sales field (e.g., "compute average sales by store") the query may communicate with the stored data indicating the dynamic alteration of sales data to a 6 bit size format. With this information, the analytic query may process and analyze the sales data by reading the sales field in 6 bit units. This process may remove the need for the sales data to be associated with a header and/or footer indicating how the sales data is to be read and processed. As a result, processing speed may be increased. In embodiments, the MDMH 150 may be associated with a partitioned database. The MDMH 150 may be further associated with a master cluster node that is, in turn, associated with a plurality of slave cluster nodes. Each partition of the partitioned database may be associated with a slave cluster node or a plurality of slave cluster nodes. Each slave cluster node may be associated with a mirror slave cluster node. The mirror slave cluster node may be used in the event of a node failure of the slave cluster node to which it is assigned to mirror. In an example, data, such as sales data, may enter the analytic platform 100 using a data loading facility 108. The sales data may be loaded with the causal fact extractor 110 and processed into a data mart 114 which may store the sales data within a partitioned database.”; Par. 437; Par. 444-445)
and a reporting device operable to generate a graphical user interface based on the analytics schema, wherein components of the graphical user interface are organized based on the analytics schema (Hunt Par. 438-“The analytic server 134 may enable or support a defining of dimensions, levels, members, measures and other multi-dimensional data structures. In embodiments, a graphical user interface may be operatively coupled to or otherwise associated with the analytic server 134 so as to provide a user with a way of visually making the definition. The analytic server 134 may automatically verify the integrity of the data. In embodiments, the analytic server 134 may support at least hundreds of concurrent dimensions”; Par. 150-“ The user interface 158 may be deployed on a client device, such as a PDA, personal computer, laptop computer, cellular phone, or some other client device capable of handling data. The data sandbox 168 may be a location where data may be stored and then joined to other data.”c1); 
Chin and Hunt are directed to market and data analytics . It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chin to utilize advance analytic platform including relational database and hierarchical extraction, as taught by Hunt, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Chin with the motivation of for better business intelligence in order to accelerate revenue growth, make business intelligence more customer-driven, to gain insights about markets in a more timely fashion, and a need for data projection and release methods and systems that provide improved dimensional flexibility, reduced query-time computational complexity, automatic selection and blending of projection methodologies, and flexibly applied releasability rules (Hunt Par. 9).
Regarding Claim 26, Chin in view of Hunt teach The computer-implemented method of claim 1, wherein the graphical user interface is configured to:...
receive a request to generate a dashboard based on the analytics schema; provide the dashboard; provide interactive path analysis; provide intra-session journeys based on experience groups; provide cross-session or cross-channel customer journeys based on session outcomes; and providing visual attribution based on user multi-session journeys (Chin Par. 48-49-“ Every customer interaction represents, in part or whole, a journey resulting in an ideal outcome that satisfies a need and strengthens the relationship (e.g., results in a sale, delivers some positive experience, enables customer advocacy). In accordance with an exemplary embodiment of the claimed invention, iPath™ system (a trademark owned by the assignee of this application) is a product suite (e.g., mobile iPath and web based iPath systems) that offers a complete solution to clients, e.g., organizations, corporations, e-retailer, etc., marketing to the Internet enabled world from start to finish. The iPath system starts with creating individual path per targeted customer segments on-line to shape visitor behaviors to extending the paths to mobile devices, such as smart-phones or smart-devices. The iPath system was developed with “design for measurability” as a foundation. The iPath system enables the clients to measure each integrated marketing communications' (“IMC”) ability to elicit the types of end results most important to the client and its customers.”; Par. 58; Par. 158-“Turning now to FIG. 17, there is illustrated an exemplary data flow diagram representing the flow of data between components and databases 5000. The real-time feed from the website interface 1200, and the set up and receipt of iPath tags by the website interface 1200. The iPath user interface 1100 stores user input in the iPath toolkit metadata 5090 and invokes iPath rules engine 2000 to drill down a path adherence, calculate an iPath score or perform other functions. Alternatively, the iPath user interface can invoke the iPath simulation engine 3000 to simulate a desire change to the client website 4000. iPath toolkit metadata 5090 also communicates with iPath website interface to ensure proper information (i.e. session id, last page visited) is received from client webserver, and iPath ETL utility to ensure necessary information is received by the client web server logs and transformed into the desired data format. iPath database 5000 provides all the data necessary for iPath rules engine 2000 and iPath simulation engine 3000 to perform their respective functions, while providing data to iPath data visualization & reporting tool 1300 for dashboard display of different reports. Finally iPath user interface 1100 invokes iPath data visualization & reporting tool 1300 for users to view the desired reports.”).

Claims 25  is rejected under 35 U.S.C. 103 as being unpatentable over Chin et al., US Publication No 20120116868A1 [hereinafter Chin] in view of Hunt et al. US Publication No 20090018996A1 [hereinafter Hunt], and in further view of Ranganathan, US Publication No 20160188594A1 [hereinafter Ranganathan].

Regarding Claim 25, Chin in view of Hunt teach The computer-implemented method of claim 1,...
Chin in view of Hunt teach data analytics and the feature is expounded upon by Ranganathan:
wherein the big data cluster is a Hadoop cluster configured to facilitate resource management using at least a first daemon and configured to facilitate job scheduling and/or job monitoring using a second daemon, the second daemon district from the first daemon (Ranganathan Par. 19-“ FIG. 1 shows a high-level diagram illustrating an example environment 100 in which resource management may be deployed. It shall be understood that example environment 100 is shown for illustrative purposes, and is not to be construed as limiting. More or fewer components than as shown in FIG. 1 may be included while remaining within the scope of the present teachings. The environment 100 includes a plurality of data nodes 124a-c that comprise a Hadoop cluster. Some of the data nodes 124a-c may run just HDFS, while others may run HBase region servers 126a-c.”; Par. 28).
Chin, Hunt and Ranganathan are directed to data analytics. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chin in view of Hunt to utilize advance distributed computing analytics, as taught by Ranaganathan, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Chin in view of Hunt with the motivation of supporting both queries and analytics on big data. (Ranaganathan Par. 27).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent No. US 11113274 B1 to Thiel et al. -Abstract- Systems and methods for enhanced data analytics and presentation therefore are provided herein. In particular, systems and methods for graphically constructing a query for processing event-based data and identifying connections between two or more events, systems and methods for processing event-based data and identifying drivers in real-time across event-based data, and systems and methods for optimizing drivers for implementing actor encounters for achieving an objective.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/CHESIREE A WALTON/Examiner, Art Unit 3624